 


110 HR 4310 IH: School Energy Crisis Relief Act
U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4310 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2007 
Mr. Baca introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To authorize the Secretary of Energy to establish a program of energy assistance grants to local educational agencies. 
 
 
1.Short titleThis Act may be cited as the School Energy Crisis Relief Act. 
2.School energy grants 
(a)Establishment of programThe Secretary of Energy shall establish a program to make grants to eligible local educational agencies that have experienced the highest percentage increase or expenditure increase in transportation and heating fuel costs (including costs incurred by eligible local educational agencies or by entities under contract to provide transportation to such entities) among all local educational agencies in the State for a specific time period during the current school year, in comparison to the same time period during the prior school year. 
(b)Eligible local educational agencies 
(1)In generalExcept as provided in paragraph (2), a local educational agency shall be eligible for a grant under this section if it is among the top 10 percent of all local educational agencies in its State for numbers or percentages of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)). 
(2)ExceptionIn the case of a State with fewer than 50 school districts, a local educational agency shall be eligible for a grant under this section if it is among the highest among all local educational agencies in its State for numbers or percentages of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)). 
(c)State allocationEach State shall receive, in the aggregate, an amount based on— 
(1)the population of children between ages 5 and 17 of the State according to the most recent Census, in comparison to all other States; and 
(2)the regional cost of transportation and heating fuel, in comparison with the average national cost, as determined by the most recent statistical data from the Energy Information Administration. 
(d)Use of fundsAmounts provided under this section to eligible local educational agencies may be used to pay for the cost of transportation or heating fuel purchased by the eligible local educational agencies or for transportation fuel purchased by entities under contract to provide transportation services to such agencies. 
(e)DefinitionFor purposes of this section, the term local educational agency has the meaning given that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
 
